Citation Nr: 0123888	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  92-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1943 to March 1944, and on active duty in the United States 
Army Transportation Corps form March 24 to May 17, 1945.  He 
also had a period of qualifying military service with the 
United States Coast Guard (Merchant Marine) from June 27 to 
August 15, 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1991 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

In September 1996, the Board remanded this claim for 
additional development, including a special psychiatric 
examination.  After further development, the case was 
returned to the Board, and the Board denied the claim in July 
1999.  The veteran appealed to the Court of Appeals for 
Veterans Claims, and in a November 7, 2000, Order, the COVC 
granted a November 2000 Joint Motion for Remand.  The below 
action is directed in view of that Order.

The veteran has obtained and submitted to the Board an August 
2001 "psychiatric evaluation" report supporting his claim.  
The report was prepared by an individual with a Ph.D. in 
"counseling."  The Board cannot discern from this 
counselor's resume or written psychiatric evaluation whether 
he is qualified to render an opinion as to the presence and 
etiology of PTSD and schizophrenia.  The opinion and resume 
do not indicate that the counselor who prepared the report 
has a Ph.D. in clinical psychology or a sufficiently related 
field.

The appellant, through his representative, asserted in an 
August 2001 written statement that "[a]s the Appellant has 
no further evidence to submit in this matter, he desires the 
Board to review his claim and issue its decision in 
conjunction with the Appellant's waiver of further 
development."  However, the Board finds that further medical 
opinion is required to comply with the November 2000 Joint 
Motion for Remand and November 2000 Order of the Court of 
Appeals for Veterans Claims, and to reconcile the many 
conflicting medical diagnoses and opinions of record. 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The statute also heightens VA's duty to assist in 
development of the claim, and heightens VA's duty to notify 
the appellant of the laws, regulations, and evidentiary 
requirements for his case.  New regulations implementing the 
VCAA were published in the Federal Register on August 29, 
2001.  See Duty to Assist, 66 Fed. Reg. 45620-45632 (August 
29, 2001) (to be codified at 38 C.F.R. pt. 3).

At the time of the September 1996 remand by the Board, the 
veteran had alleged a relationship between inservice injuries 
to the side of the head and rib cage and his psychiaric 
condition. In its July 1999 decision, the Board denied 
service connection for residuals of a head injury and 
residuals of a rib cage injury, finding that it had not been 
shown that such injuries were sustained in service or that 
the veteran had current residuals of such injuries. 
Accordingly, no need exists to schedule the veteran for X-
rays of the head and rib cage in conjunction with the current 
claim.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The Board acknowledges the veteran's 
assertion that he has no further evidence 
to submit in this case.  However, in view 
of the Veterans Claims Assistance Act of 
2000, the RO should request the veteran 
to identify any additional medical 
records pertinent to his claim that have 
not been previously obtained.  Securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records that have not been previously 
obtained by the RO and associate them 
with the claims folder. 

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  Following the above development, the 
veteran should be scheduled for a VA 
psychiatric examination by a panel of 2 
psychiatrists in order to determine the 
nature and etiology of any psychiatric 
disability present.  The claims folder 
and the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the 
examiners in conjunction with the 
examination.  

The examiners should be specifically 
requested to review the historical data 
to include the clinical records during 
the veteran's active service in order to 
obtain an accurate picture of his current 
and past conditions.  

A copy of this remand order also should 
be provided to the examiners.  The 
examiners should provide an opinion as to 
the likelihood that the psychiatric 
symptoms manifested by the veteran during 
service represented to onset of a chronic 
psychiatric disorder. If possible, the 
onset of any current psychiatric disorder 
should be identified. The likelihood that 
any current chronic psychiatric disorder, 
to include PTSD, if present, was 
precipitated by events in service or is 
otherwise related thereto also should be 
addressed. Should PTSD be diagnosed, the 
stressor(s) supporting such diagnosis 
should be specified.

An attempt should be made to reconcile 
the disparate conclusions set forth in 
the record regarding the etiology of the 
claimed conditions.  The opinions 
discussed should include, but are not 
limited to, the August 2001 private 
counselor's opinion recently added to the 
record, VA psychiatric examination 
reports dated in April and June 1997, and 
the report of VA neuropsychiatric 
examination in January 1945. The 
examiners should provide a rationale for 
all opinions expressed.

The claims folder and a copy of this 
remand must be made available to the 
examiners for review.  The examiners 
should indicate whether the claims folder 
was reviewed. 

4.  The RO should inform the veteran that 
failure to report for the scheduled 
examination or examinations may have 
adverse consequences in the adjudication 
of his claim.  See 38 C.F.R. § 3.655.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO should implement corrective procedures 
at once.

6.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000 
and its implementing regulations.  

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




